DETAILED ACTION
Status of Claims
This action is in response to the application filed on 11/28/2018 for application 16/202,400. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2019 and 2/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 2, 7 – 9, 11 – 12, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018.


a memory comprising a web application stored therein; and a processor coupled to said memory and configured to perform (Heck para. 0016, where web search engine [web application] as an embodiment is stored in memory space of a web server, instruction is executed by a processor) the following based on the web application being accessed by a plurality of users:
log application inputs and outputs during a respective user session for each user (Heck, Fig. 1, where database 132 logs clickstream data; para. 0032, where clickstream can include user search query [inputs]; para. 0041, ln. 3 – 6 where clickstream may include web page data [outputs]; para. 0021, ln. 4 – 7, where a user’s sequential action in the browser [user session] are collected),
cluster similar transition sequences (Heck, para. 0049, ln. 3 – 4, where analyze the accumulated clickstream data in order to find trends and common behaviors [cluster similar transitions])
reduce each cluster of similar transition sequences into a single transition sequence (Heck, para. 0049, ln. 6 – 7 create entries for the identified behavior state patterns [single transition sequence])
and analyze the reduced state diagrams to generate a predictive model representing a probability of state transitions between the different states (Heck, para. 0045, ln. 11, where transition probability between states).
Heck did not explicitly disclose: 

translate each state diagram into vector space constructed by a sum of transition sequences defined by the transitions between the states
generate a reduced state diagram for each state diagram based on the single transition sequences, 
Turau explicitly disclose: 
create a state diagram for each user during the respective user session based on the logged application inputs and outputs, with each state diagram representing states and transitions between the states (Turau, Fig. 3 left, where each node represents the clickstate logged states and the transition between the states)
translate each state diagram into vector space constructed by a sum of transition sequences defined by the transitions between the states (Turau sec. 3, para. 4, ln. 2, where execution e is the vector of sequences of states)
generate a reduced state diagram for each state diagram based on the single transition sequences (Turau, Fig. 3 right, where diagram is reduced from the left base on the identified behavior states), 
Heck and Turau both disclose a Markov predictive model with reduced states and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck’s teaching of user behavior prediction with Turau’s disclose of state diagrams to achieve the claimed teaching. One of the 

Regarding Claim 2, depending on Claim 1, Heck in view of Turau disclose the web server of Claim 1, Heck further discloses: wherein said processor is further configured to use the predictive model to predict behavior of a subsequent user when accessing the web application (Heck, para. 0012, ln. 1 – 4, where predictive model predict user behavior as a user navigates the web, web server process each subsequent requests for the subsequent user in the arriving order). 

Regarding Claim 7, depending on Claim 1, Heck in view of Turau disclose the web server of Claim 1, Heck further discloses: wherein the predictive model comprises a Markov model (Heck, para. 0012, ln. 3 – 4, where predictive models such as Markov process).

Regarding Claim 8, depending on Claim 1, Heck in view of Turau disclose the web server of Claim 1, Heck further discloses: wherein the application inputs being logged include at least one of keyboard events, mouse events, onload events and document object management (DOM) events (Heck  para. 0075, ln. 1 – 5, where features are input by the users for system to identify behavior; para. 0082, ln. 3 – 7, where user input including key input [keyboard events] and mouse input [mouse events]); and wherein the application outputs being logged include at least one of hypertext transfer protocol (http) responses and user interface function calls (Heck, para. 0042, where clickstream may include web page contents).

Regarding Claim 9, depending on Claim 1, Heck in view of Turau disclose the web server of Claim 1, Heck further discloses: wherein said processor is further configured to eliminate transition sequences that are not based on user input and were generated based on system events (Heck, para. 0056, ln. 8 – 10, where analyzer can filter the clickstream data, user-based data and such factors; also, para. 0037, where tracking model can perform initial analysis and filter clickstream before sending to predictor).

Regarding Claim 11, 12 and 16, Claim 11, 12 and 16 are the method claim corresponding to Claim 1, 2 and 7. Claim 11, 12 and 16 are rejected with the same reason as Claim 1, 2 and 7. 

Regarding Claim 17, 18 and 20, Claim 17, 18 and 20 are the non-transitory computer readable medium claim corresponding to Claim 1, 2, and 7. Heck further teach: 
A non-transitory computer readable medium for operating a web server (Heck, para. 0084, where machine readable medium) comprising a web application to be accessed by a plurality of users (Heck, para. 0026, where an embodiment of web search engine that serve users), and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the web server to perform steps (Heck, para. 0084, where providing data [computer executable instruction] that cause machine to operation in certain fashion). 
Claim 17, 18 and 20 are rejected with the same reason as Claim 1, 2 and 7. 

Claim 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, further in view of Horvitz, US6085226, Method and Apparatus for Utility-Directed Prefetching of Web Pages into Local Cache Using Continual Computation and User Models.

Regarding Claim 3, depending on Claim 2, Heck in view of Turau discloses the web server of Claim 2. Heck in view of Turau did not explicitly disclose: 
wherein the subsequent user accesses the web application via a client computing device comprising a cache memory, and wherein said processor pro-actively pushes, based on the predicted behavior, relevant components of the web application to the cache memory before being requested by the web application.
Horvitz explicitly disclose: 
wherein the subsequent user accesses the web application via a client computing device comprising a cache memory, and wherein said processor pro-actively pushes, based on the predicted behavior, relevant components of the web application to the cache memory before being requested by the web application (Horvitz, abs. ln. 10 – 14, where determine [base on predicted behavior] corresponding files [relevant components of web application] for prefetch [before being requested]; abs. ln. 20 – 22, where store in local cache at the client computer).
Heck (in view of Turau) and Horvitz both disclose web application implemented on web server and are analogous. It would have been prima facie obvious to one of ordinary skill in the 

Regarding Claim 13 and 19, Claim 13 and 19 are the method and non-transitory computer readable medium claim corresponding to Claim 3. Claim 13 and 19 are rejected with the same reason as Claim 3. 

Claim 4 – 5 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, further in view of Hawkins, II et al. , US20150127595 Modeling and Detection of Anomaly Based on Prediction.

Regarding Claim 4, depending on Claim 2, Heck in view of Turau discloses the web server of Claim 2. Heck in view of Turau did not explicitly disclose: 
wherein said processor compares actual behavior of the subsequent user to the predicted behavior to determine efficiency of the subsequent user when accessing the web application.
Hawkins, II explicitly disclose: 

Heck (in view of Turau) and Hawkins, II both disclose predictive model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Turau)’s teaching of user behavior prediction with Horvitz’s teaching of accuracy analysis to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this combination to predict anomalous behavior (Hawkins, II para. 0003).

Regarding Claim 5, depending on Claim 2, Heck in view of Turau discloses the web server of Claim 2. Heck in view of Turau did not explicitly disclose: 
wherein said processor compares actual behavior of the subsequent user to the predicted behavior to determine anomalies of the subsequent user when accessing the web application.
Hawkins, II explicitly disclose: 
wherein said processor compares actual behavior of the subsequent user to the predicted behavior to determine anomalies of the subsequent user when accessing the web application (Hawkins, II fig. 3, step. 330, where determine anomaly by accuracy score which is based on actual value [actual behavior] and prediction in step 320).

. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, further in view of Azad, Web Access Prediction Model using Clustering and Artificial Neural Network, International Journal of Engineering Research & Technology (IJERT) 2014.

Regarding Claim 6, depending on Claim 1, Heck in view of Turau discloses the web server of Claim 1. Heck in view of Turau did not explicitly disclose: 
wherein said processor is configured to cluster the similar transition sequences in each state diagram using cosine distance calculations between equal events.
Azad explicitly disclose: 
wherein said processor is configured to cluster the similar transition sequences in each state diagram using cosine distance calculations between equal events (Azad, eq. 1, cosine distance to calculate similarity between sessions).
Heck (in view of Turau) and Azad both disclose web user behavior predictive model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Turau)’s teaching of user behavior prediction with Azad’s teaching of employ cosine distance .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heck, US20090164395A1 Modeling Detecting and Predicting User Behavior with Hidden Markov Models in view of Turau, Computing Fault-Containment Times of Self-Stabilizing Algorithms Using Lumped Markov Chains, Algorithms 2018, 11, 58, May 2018, further in view of Balaji et al., US20140289391 Framework for Facilitating Implementation on Multi-Tenant SAAS Architecture.

Regarding Claim 10, depending on Claim 1, Heck in view of Turau discloses the web server of Claim 1. Heck in view of Turau did not explicitly disclose: 
wherein the web application comprises a Software as a Service (SaaS) application.
Balaji explicitly disclose: 
wherein the web application comprises a Software as a Service (SaaS) application (Balaji, fig. 1, item 104 SaaS based web application).
Heck (in view of Turau) and Balaji both disclose web application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Heck (in view of Turau)’s teaching of user behavior prediction web application with Azad’s teaching of web application hosted with SaaS model to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122